DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the 
following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute 

(B)	the term “means” or “step” or the generic placeholder is modified by functional 
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim 1, lines 6-7 recites the limitation “DC voltage generating means which can be supplied by an AC voltage to generate……..”. Since the claim limitation(s) does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has not been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Claim Objections
Claim 1 is objected to because of the following informalities: because line 6 included the phrase “can be supplied” which is a passive recitation, and therefore, it should be replaces with --suppliable--. Also at the end of line 6, “by an AC voltage” should be replaced with --by an AC voltage source--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Affaticati et al. (WO2015063748, see the US Equivalent US Patent No. 10,351,928 (USEq.)) in view of Steingiser et al. (US Patent No. 3,627,466).
	Regarding claims 1 and 2, Affaticati et al. teaches a resistance annealing furnace (1, see Affaticati et al. USEq , figure 1 and column 3, lines 29-55) to anneal at least one metal or metal alloy wire, strand, string, wire rod or strip (see Affaticati et al. USEq., abstract), the annealing furnace comprising: at least two electric axles or axes (5-7, see Affaticati et al. USEq , figure 1 and column 3, lines 38-64) provided with respective electric contact rings (reads on the electric contact pulleys 8-10, see Affaticati et al. USEq , figure 1 and column 3, lines 38-51)  for conveying the at least one metal or metal alloy wire, strand, string, wire rod or strip (see Affaticati et al. USEq , figure 1, abstract and column 3, lines 29-51); and DC voltage generating means (14, see Affaticati et al. USEq , figure 1 and column 3, lines 52-64 and column 4, lines 17-37), 
	Affaticati et al. is silent with respect to the material make of the electric contact rings or pulleys (8-10, see Affaticati et al. USEq, figure 1 and column 3, lines 38-51) and therefore fails to teach electric contact rings that are made of a non-metal electric conductor material comprising graphite.
	Steingiser et al. teaches an apparatus for heat treating a graphite yarn (1,see Steingiser et al., figures 1 and column 3, lines 33-50 and column 4, lines 6-15)  comprising at least two electric axles or axes (see Steingiser et al.  figure 1) provided with respective graphite electric contact rings or electric contact pulleys (6 and 7, see Steingiser et al., figure 1 and column 4, lines 6-15) for conveying the yarn, wherein the electric contact pulleys (6 and 7) are connected by conductors to a source of electrical current for heat treating the yarn above a temperature above 1100 °C (see Steingiser et al., column 4, lines 6-15).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the heating apparatus of Affaticati et al. to use electric contact rings that are made of a non-metal electric conductor material made of graphite as exemplified by Steingiser et al., since graphite has a low electrical resistance, which means it can conduct a large electrical current needed to anneal the wire and also has a 

	Regarding claims 3 and 6, Affaticati et al. in view of Steingiser et al., teaches electric contact rings or pulleys (6 and 7, see Steingiser et al., figures 1 and column 4, lines 6-15) that are made of a non-metal electric conductor material comprising a graphite but fails to specify said graphite to be an isotropic graphite with a thermal conductivity ranging from 100 to 130 W/m.degree. C. However because no particular reason (s) or any particular unexpected result has been shown to have arisen from the use of claimed Isotropic graphite, selection to modify the graphite structure of Affaticati et al. in view of Steingiser et al., to any other known graphite structure to include that being claimed would have been a modification obvious to one of ordinary skill in the art at the time the invention was made. Also, see MPEP 2144.04 IV.B.
	Regarding claims 4 and 5, Affaticati et al. in view of Steingiser et al., teaches 
electric contact rings or pulleys (6 and 7, see Steingiser et al., figures 1 and column 4, 
lines 6-15)  that are made of a non-metal electric conductor material comprising graphite but silent regarding, a resistivity with a value ranging from 1000 to 1300 µΩ.cm, and a coefficient of thermal expansion ranging from 5.10-6 to 6.10-6 °C-1,  however per Physics fact book or Engineering toolbox; graphite has the following standard properties: resistivity: 783.7 µΩ.cm (which is close to that claimed), and  coefficient of thermal expansion: 4-810-6 °C-1  (which falls within the claimed range). However, it is well settled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists or similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Lee et al. (US 3,989,923), Affaticati et al. (US 10,480,044), Wahlbeck (US 4,902,342) and Akimoto et al. (US 4,770,630) are also cited in PTO-892,

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733